Exhibit 10.1

SEPARATION AGREEMENT

The parties to this Separation Agreement (this “Agreement”),  Paul Joachimczyk
(“Employee”) and TopBuild Support Services, Inc., its affiliates, parents,
successors, predecessors, and subsidiaries (collectively, the “Company”) agree
that:

Employee and the Company wish to end their at-will employment relationship
effective June 1, 2018 (the “Separation Date”) in a manner that is satisfactory
to both Employee and the Company.

Employee and the Company, for the good and valuable consideration stated below,
the sufficiency of which is acknowledged, agree as follows:

1.         In exchange for the Company’s promises in this Agreement, Employee,
including Employee’s heirs, administrators, executors, spouse, if any,
successors, estate, representatives and assigns and all others claiming by or
through Employee, voluntarily and knowingly releases the Company, its parent
companies, their subsidiaries, divisions, affiliates, related companies,
predecessors, successors, partners, members, directors, officers, trustees,
employees, independent contractors, consultants, stockholders, owners,
attorneys, agents, benefit plans, subrogees, insurers, representatives and
assigns, whether alleged to have acted in their official capacities or
personally (collectively, the “Released Parties”) completely and forever, from
any and all claims, causes of action, suits, contracts, promises, or demands of
any kind, which Employee may now have, whether known or unknown, intentional or
otherwise, from the beginning of time to the Effective Date of this
Agreement.  The Effective Date of this Agreement is the date it is signed by
Employee.

2.         Employee understands and agrees that this Agreement covers all claims
described in Paragraph 1, including, but not limited to, any alleged violation
of the Civil Rights Act of 1991; Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act; the Employee Retirement Income
Security Act; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Age Discrimination in Employment Act as amended by
the Older Workers Benefit Protection Act; the Fair Labor Standards Act, to the
extent permitted by law; and any other federal, state or local civil, labor,
pension, wage-hour or human rights law, including Florida Civil Rights Act –
Fla. Stat. §760.01 et seq.; Florida Statutory Provision Regarding
Retaliation/Discrimination for Filing a Workers Compensation Claim – Fla. Stat.
§440.205; Florida Wage Discrimination Law – Fla. Stat. §448.07; Florida Equal
Pay Law – Fla. Stat. §725.07 and Fla. Stat. Ann. §448.07; Florida AIDS Act –
Fla. Stat. §110.1125, §381.00 and §760.50; Florida Discrimination on the Basis
of Sickle Cell Trait Law – Fla. Stat. §448.075 et seq.; Florida Wage Payment
Laws, federal or state public policy, damages, contract or tort law; any claim
arising under federal or state common law, including, but not limited to,
constructive or wrongful discharge or intentional or negligent infliction of
emotional distress; and any claim for costs or attorney’s fees.

2.1       This Agreement does not include, and Employee does not waive, any
rights or claims:  (a) that may arise after Employee signs this Agreement; (b)
for alleged workplace injuries or occupational disease that arise under any
state’s workers’ compensation laws; (c) that cannot be released by law; or (d)
to enforce this Agreement.

 

 



Page 1 of 6

--------------------------------------------------------------------------------

 

 

 

2.2       Employee understands that nothing contained in this Agreement limits
Employee’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission, or any
other federal, state or local governmental agency or commission (“Government
Agencies”).  Employee further understands that this Agreement does not limit
Employee’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company.  This Agreement does not limit Employee’s right to
receive an award for information provided to any Government Agencies.  On the
other hand, Employee waives and releases any right to any claims for money
damages and equitable relief pursuant to the filing or prosecution of any
administrative charge against the Company or any resulting civil proceeding or
lawsuit that may be commenced on Employee’s behalf for the recovery of such
relief, and that arises out of the matters that are and may be released in this
Agreement.

2.3       Employee understands that Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (a) is made (i) in confidence to a Federal, state, or local
government official, either directly or indirectly, or to an attorney, and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Employee also understands that
disclosure of trade secrets to attorneys, made under seal, or pursuant to court
order is also protected in certain circumstances under 18 U.S. Code §1833, such
as a retaliation lawsuit based on the reporting a suspected violation of law.

3.         In exchange for Employee’s promises contained herein, the Company
agrees to make the following payments to Employee.  These payments will begin
with the pay cycle immediately following the Effective Date. The payments will
be treated as taxable compensation.  Company shall have the right to withhold
from the payments any federal, state, and local taxes in order for Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation. Employee acknowledges and agrees that Employee is not entitled to
any of these payments absent Employee’s execution of this Agreement.

3.1       Employer agrees to pay Employee severance in the gross amount of
$310,000.00 in a lump sum.

3.2       Employer agrees to pay Employee the gross amount of $124,000.00 in a
lump sum representing 100% percent of Employee’s 2018 target bonus.

3.3       Employee acknowledges and understands that Employee’s Company stock,
if any, shall continue to vest according to applicable lapsing schedules in
2018; however, all unvested stock shall be forfeited after the Separation Date.

3.4       Employee shall retain all rights under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) and continuation or conversion privileges will be
provided to Employee for continuation at Employee’s cost pursuant to plan
covenants.  In all case, the official plan document shall govern over any other
verbal or written statement in regards to COBRA continuation or conversion
privileges.





Page 2 of 6

--------------------------------------------------------------------------------

 

 

 

3.5       This Agreement is intended to be interpreted and applied so that the
payment of the benefits set forth herein either shall be exempt from the
requirements of Internal Revenue Code Section 409A.  Notwithstanding any of the
foregoing to the contrary, the Company and its respective officers, directors,
employees, or agents make no guarantee that the terms of this Agreement as
written comply with, or are exempt from, the provisions of Internal Revenue Code
Section 409A, and none of the foregoing shall have any liability for the failure
of the terms of this Agreement as written to comply with, or be exempt from, the
provisions of Internal Revenue Code Section 409A.

3.6       Employee will continue to receive Employee’s current benefits, if any,
under the Company-sponsored benefit plans through the last day of the pay period
during which the Separation Date occurs, after which Employee will become
ineligible to participate in the Company’s health insurance program subject to
Employee’s right, if any, to continuation coverage under COBRA.  Thereafter, if
applicable, coverage will be made available to Employee at Employee’s sole
expense, i.e., Employee will be responsible for the full COBRA premium, for the
remaining months of the COBRA coverage period made available pursuant to
applicable law.  Additional information is provided in the Frequently Asked
Questions and Employee Benefits Contact List, copies of which are attached.

4.         The parties agree that if any provision of this Agreement is declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, including the general release language, the
provision declared illegal or unenforceable will immediately become null and
void, leaving the remainder of this Agreement in full force and effect, provided
that the overall intent of the parties in reaching this Agreement is not
defeated. In the event the general release language is declared illegal or
unenforceable, Employee shall not be entitled to the consideration set forth in
Paragraph 3 of this Agreement.

5.         The Company is not obligated to offer employment to the Employee (or
to accept services or the performance of work from the Employee directly or
indirectly, including as a contractor) now or in the future.  Employee agrees
that Employee will not knowingly seek out or apply for any position with the
Company or seek to provide any services to the Company.

6.         In compliance with the Older Workers Benefit Protection Act, Employee
is hereby advised to consult with an attorney regarding the terms, meaning and
impact of this Agreement.  In addition, Employee understands and agrees that:
(a) by signing this Agreement, Employee waives and releases any claims Employee
might have against any of the Released Parties, including, but not limited to,
any claims under the Age Discrimination in Employment Act of 1967; (b) Employee
has twenty-one (21) days from the date of receipt of this Agreement to consider
whether or not to execute this Agreement, which Employee waives by virtue of
Employee’s execution of the Agreement during the consideration period; and (c)
after Employee signs this Agreement and it becomes effective, Employee has seven
days from that date to change Employee’s mind and revoke the Agreement.  To
revoke the Agreement, Employee must clearly communicate Employee’s decision in
writing to David Whan,  Chief Human Resources Officer,  TopBuild Corp., 475
North Williamson Blvd., Daytona Beach, FL 32114, email: david.whan@topbuild.com,
by the seventh day following the Effective Date of this Agreement.  Employee
understands and agrees that should Employee revoke Employee’s release and waiver
as to claims under the Age Discrimination in Employment Act of 1967, as amended,
the Company’s obligations under this Agreement will become null and void.





Page 3 of 6

--------------------------------------------------------------------------------

 

 

 

7.         The parties have not shifted responsibility for medical treatment to
Medicare in contravention of 42 U.S.C. Sec. 1395y(b).  The parties made every
effort to adequately protect Medicare’s interest and incorporate such into the
terms of this Agreement, and to comply with both federal and state law.  The
parties acknowledge and understand that any present or future action or decision
by the Centers for Medicare & Medicaid Services or Medicare on this Agreement,
or Employee’s eligibility or entitlement to Medicare or Medicare payments, will
not render this release void or ineffective, or in any way affect the finality
of this Agreement.  Employee represents and agrees that Employee will indemnify,
defend and hold the Released Parties harmless from any and all claims, liens,
Medicare conditional payments and rights to payment, known or unknown.  Employee
waives any and all private cause of action for damages pursuant to 42 U.S.C.
Sec. 1395y(b)(3)(A) et seq.  If any governmental entity, or anyone action on
behalf of any governmental entity, seeks damages (including multiple damages)
from the Released Parties relating to Employee’s alleged injuries, claims or
lawsuit, Employee will defend and indemnify the Released Parties, and hold the
Released Parties harmless from any and all such damages (including multiple
damages), claims, liens, Medicare conditional payments and rights to payment,
including any attorneys’ fees sought by such entities.  Employee affirms,
covenants, and warrants that Employee has made no claim for illness or injury
against, nor is Employee aware of any facts supporting any claims against the
Released Parties under which the Released Parties could be liable for medical
expenses incurred by Employee before or after the execution of this
Agreement.  Furthermore, Employee is aware of no medical expenses that Medicare
has paid and for which the Release Parties are or could be liable now or in the
future.  Employee agrees and affirms that, to the best of Employee’s knowledge,
no liens of any governmental entities, including those for Medicare conditional
payments, exist.

8.         Employee acknowledges that, through Employee’s employment with the
Company, Employee has acquired and had access to the Company’s confidential and
proprietary business information and trade secrets (“Confidential
Information”).  Employee acknowledges and agrees that the Company prohibits the
use or disclosure of its Confidential Information and that the Company has taken
all reasonable steps necessary to protect the secrecy of such Confidential
Information.  Employee acknowledges and agrees that “Confidential Information”
includes any data or information that is valuable to the Company and not
generally known to competitors of the Company or other outsiders, regardless of
whether the confidential information is in printed, written or electronic form,
retained in Employee’s memory or has been compiled or created by Employee,
including but not limited to:  technical, financial, personnel, staffing,
payroll, computer systems, marketing, advertising, merchandising, product,
vendor, customer data, trade secrets, or other information similar to the
foregoing.  Employee agrees that Employee has not and in the future will not
use, or disclose to any third party, Confidential Information, unless compelled
by law after reasonable advance notice to the Company, and further agrees to
return all documents, disks, CDs, DVDs, drives, storage devices or any other
item or source containing Confidential Information, or any other of the
Company’s property, to the Company upon execution of this Agreement.  If
Employee has any question regarding what data or information would be considered
by the Company to be Confidential Information subject to this provision,
Employee agrees to contact David Whan, Chief Human Resources Officer, TopBuild
Corp., 475 North Williamson Blvd., Daytona Beach, FL 32114, email:
david.whan@topbuild.com.

9.         Employee agrees that Employee will not, in any way, disparage the
Company or any of the Released Parties.  Nothing in the Agreement shall prevent
either Employee or the





Page 4 of 6

--------------------------------------------------------------------------------

 

 

Company from responding accurately and fully to any question, inquiry, or
request for information when required by legal process.  Any breach of
Employee’s obligations under this Agreement, including Employee’s obligations
under this Paragraph 11, will immediately void the Company’s obligations under
this Agreement, including Company’s obligation to make any payments under
Paragraph 3.

10.       Employee acknowledges that Employee has been paid for all hours
worked.  Employee has been reimbursed for all business expenses that are subject
to reimbursement under the Company’s policies.  Employee has reported any
injuries Employee may have received during the course of employment with the
Company.

11.       This Agreement contains the complete understanding between the
parties, with the sole and limited exception of the Dispute Resolution Policy,
the Non-Compete, Non-Solicitation, and Confidentiality Agreement, and the
Proprietary Confidential Information and Invention Assignment Agreement, copies
of which have been provided to Employee, which shall remain in full force and
effect.  The parties agree that no promises or agreements will be binding or
will modify this understanding unless in writing and signed by both parties.

12.       The terms of the Dispute Resolution Policy (a copy of which has been
provided to Employee), are incorporated into this Agreement and shall apply to
any alleged or actual breaches of this Agreement or any other claims arising out
of Employee’s employment with the Company and its affiliates that are not
otherwise released by this Agreement.

13.       This Agreement may be executed in multiple counterparts, each of which
will be considered an original, and all of which will be considered a single
memorandum.  A copy of the original or of a signature to the original shall have
the same force and effect as the original.  The signature of any signatory to
this Agreement may be executed through the use of a facsimile transmission or by
way of a PDF (Portable Document Format) as an attachment to an email, in which
case the signature (whether by facsimile or PDF) on this Agreement shall be as
effective as if an original signature were affixed to this Agreement.

14.       The validity, construction, and interpretation of this Agreement and
the rights and duties of the parties to this Agreement will be governed by the
laws of the State of Florida without regard to any state conflict of law rules.





Page 5 of 6

--------------------------------------------------------------------------------

 

 

 

The parties agree that they have read this Agreement, understand and agree to
its terms, and have knowingly and voluntarily signed it on the dates written
below.

 

/

 

 

 

PAUL JOACHIMCZYK

 

 

 

 

 

/s/ Paul Joachimczyk

 

DATE

6/12/2018

Individually, And In All Representative

 

 

Capacities

 

 

 

 

 

THE COMPANY

 

 

 

 

 

/s/ John Peterson

 

DATE

6/15/2018

By: John Peterson

 

 

Its: Executive Vice President

 

 

 

Page 6 of 6

--------------------------------------------------------------------------------